         Case 8:18-cv-03019-GJH Document 54 Filed 06/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,              Case No. 8:18-cv-03019-GJH

        v.

 RESEARCHGATE GMBH,

                               Defendant.



         JOINT PROPOSED MODIFICATIONS TO DISCOVERY DEADLINES

       Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V.

(collectively, “Plaintiffs”), and Defendant ResearchGate GmbH (“Defendant”), by and through

their respective undersigned counsel, hereby submit the following Joint Proposed Modifications

to Discovery Deadlines modifying the deadlines previously proposed by the parties (ECF No. 40)

and entered by the Court on February 12, 2020 (ECF No. 44). As discussed with the Court during

the telephonic hearing on June 9, 2020, as a result of discovery delays due to the COVID-19 virus,

the parties have agreed to propose the following modifications to the discovery deadlines and

request the Court enter an order modifying the discovery deadlines as follows:


   October 14, 2020           Fact discovery deadline

   November 5, 2020           Rule 26(a)(2) expert disclosures

   January 15, 2021           Rebuttal Rule 26(a)(2) expert disclosures

   February 5, 2021           Rule 26(e)(2) supplementation of disclosures and responses

   March 22, 2021             Expert discovery deadline; submission of status report

   June 4, 2021               Dispositive motions deadline

This is the second modification of the discovery deadlines the parties have sought.
         Case 8:18-cv-03019-GJH Document 54 Filed 06/26/20 Page 2 of 2




Dated: June 26, 2020


Respectfully submitted by:


 __/s/ Scott A. Zebrak___________________       __/s/ Toyja E. Kelley___________________
 Scott A. Zebrak (Bar Number 17741)             Toyja E. Kelley (Bar No. 26949)
 Corey Miller                                   SAUL EWING ARNSTEIN & LEHR LLP
 Lucy Grace D. Noyola                           500 E. Pratt Street, Suite 900
 OPPENHEIM + ZEBRAK, LLP                        Baltimore, MD 21202-3133
 4530 Wisconsin Avenue NW, Fifth Floor          410-332-8600
 Washington, DC 20016                           410-332-8862 (facsimile)
 Tel: (202) 480-2999                            Toyja.kelley@saul.com
 Fax: (866) 766-1678
 scott@oandzlaw.com
 corey@oandzlaw.com
 lucy@oandzlaw.com                              Mark A. Lemley
                                                Joseph C. Gratz
 Counsel for Plaintiffs                         Allyson R. Bennett
                                                Aaron J. Benmark
                                                DURIE TANGRI LLP
                                                217 Leidesdorff Street
                                                San Francisco, CA 94111
                                                mlemley@durietangri.com
                                                jgratz@durietangri.com
                                                abennett@durietangri.com
                                                abenmark@durietangri.com
                                                415-362-6666
                                                415-236-6300 (facsimile)

                                                Counsel for Defendant




                                            2
